DETAILED ACTION

Specification
Please update the cross reference to related applications section.  Application Ser. No. 16/308,728 has been issued as U.S. Patent No. 11,015,060. 

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  (a) in line 1, please replace “the number” with “a number”, (b) in line 5, please replace “the total” with “a total”, and (c) in line 13, please replace “the total” with “a total”.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,015,060.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same resin composition comprising a polymer (1) comprising two or more kinds of constitutional units containing an alkyl group having 14 or more and 30 or less carbon atoms and exhibiting an enthalpy of fusion within a temperature range of 10 ºC or higher and lower than 60 ºC of 30 J/g or more and a polymer (2) whose melting peak temperature or glass transition temperature is 50 ºC or higher and 180 º or lower.  

4.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,370,467.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same resin composition comprising a polymer (1) comprising two or more kinds of constitutional units containing an alkyl group having 14 or more and 30 or less carbon atoms and exhibiting an enthalpy of fusion within a temperature range of 10 ºC or higher and lower than 60 ºC of 30 J/g or more and a polymer (2) whose melting peak temperature or glass transition temperature is 50 ºC or higher and 180 º or lower.  

4.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,717,792.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same resin composition comprising a polymer (1) comprising two or more kinds of constitutional units containing an alkyl group having 14 or more and 30 or less carbon atoms and exhibiting an enthalpy of fusion within a temperature range of 10 ºC or higher and lower than 60 ºC of 30 J/g or more and a polymer (2) whose melting peak temperature or glass transition temperature is 50 ºC or higher and 180 º or lower.  





Allowable Subject Matter
5.	Subject of claims is patentably distinct over references listed in Applicant’s PTO-1449.  Notable references include Hayes et al. (US 5,656,692), Garcia Castro et al. (US 9,574,146), and Feustel et al. (US 2019/0002779), cited previously in the parent Application.      


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        November 3, 2022